GUARANTY

 

        This Guaranty is entered into as of October 25, 2000, by WPS Resources
Corporation, a Wisconsin corporation ("Guarantor"), on behalf of WPS Northern
Nevada, LLC, a Nevada limited liability company ("Supplier"), in favor of and
for the benefit of Sierra Pacific Power Company, a Nevada corporation ("SPPC").
SPPC is sometimes referred to herein as "Beneficiary".

        WHEREAS, Supplier and SPPC are entering into a Transitional Power
Purchase Agreement dated as of October 25, 2000 (the "TPPA") by which Supplier
has agreed to sell and SPPC has agreed to buy Energy and Ancillary Services (as
defined in the TPPA) produced by the Tracy/Pinon generating station being sold
by SPPC; and

        WHEREAS, it is a condition to the obligation of SPPC to enter into the
TPPA for Guarantor to guaranty the Supplier's obligations under the TPPA on and
after the Effective Date (as defined in the TPPA), subject to the limitations
herein (the "Guarantied Obligations").

       

1. Guaranty. Subject to the terms and conditions herein, Guarantor irrevocably
and unconditionally guaranties, as primary obligor and not merely as surety, the
due and punctual payment in full of all Guarantied Obligations (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. Section 362(a)).



        Subject to the other provisions of this Section 1, upon failure of
Supplier to pay any of the Guarantied Obligations when and as the same shall
become due, Guarantor will upon demand pay, or cause to be paid, in cash, to
SPPC, an amount equal to the lesser of: (i) the aggregate of the unpaid
Guarantied Obligations and (ii) the Credit Amount (as defined in the TPPA) as of
the date of such failure of Supplier to pay such Guarantied Obligations. In the
event Guarantor fails to pay the Guarantied Obligations, each and every default
in the payment shall give rise to a separate cause of action and separate causes
of action may be brought hereunder as each such cause of action arises. In no
event shall Guarantor's aggregate liability hereunder exceed the Credit Amount
on the Effective Date of the TPPA.

        In the event that all or any portion of the Guarantied Obligations is
paid by Supplier, the obligations of Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from the Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments that are so rescinded or recovered shall
constitute Guarantied Obligations, subject to the terms and conditions herein.

        2. Expenses. The Guarantor agrees to reimburse SPPC for all reasonable
costs and expenses (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any default by Guarantor
hereunder and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with bankruptcy, insolvency, receivership, foreclosure, winding up
or liquidation proceedings of or involving the Guarantor, judicial or regulatory
proceedings of or involving the Guarantor and workout, restructuring or other
negotiations or proceedings of or involving the Guarantor (whether or not the
workout, restructuring or transaction contemplated thereby is consummated) and
(ii) the enforcement of this Section 2.

        3. Guaranty Absolute; Continuing Guaranty. The obligations of Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, Guarantor agrees that: (a) this Guaranty is a guaranty of payment when
due and not of collectibility; (b) the obligations of Guarantor hereunder are
independent of the obligations of Supplier under the TPPA and a separate action
or actions may be brought and prosecuted against Guarantor whether or not any
action is brought against the Supplier and whether or not the Supplier is joined
in any such action or actions; and (c) Guarantor's payment of a portion, but not
all, of the Guarantied Obligations shall in no way limit, affect, modify or
abridge Guarantor's liability for any portion of the Guarantied Obligations that
has not been paid. This Guaranty is a continuing guaranty and shall be binding
upon Guarantor and its successors and assigns.

        4. Actions by Beneficiary. The Beneficiary may from time to time,
without notice or demand and without affecting the validity or enforceability of
this Guaranty or giving rise to any limitation, impairment or discharge of
Guarantor's liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security hereafter held by
or for the benefit of the Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that the Beneficiary may have against any
such security, and (f) exercise any other rights available to SPPC under the
TPPA.

        5. No Discharge. This Guaranty and the obligations of Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
of the Guarantied Obligations), including without limitation the occurrence of
any of the following, whether or not Guarantor shall have had notice or
knowledge of any of them: (a) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guarantied Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guarantied Obligations, (b) any waiver or modification
of, or any consent to departure from, any of the terms or provisions of any
other guaranty or security for the Guarantied Obligations, (c) the Guarantied
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect, (d) the application of
payments received from any source to the payment of indebtedness other than the
Guarantied Obligations, even if the Beneficiary might have elected to apply such
payment to any part or all of the Guarantied Obligations, (e) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guarantied Obligations, (f) any defenses, set-offs or
counterclaims which the Supplier may assert against the Beneficiary in respect
of the Guarantied Obligations, including but not limited to failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction, and (g) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of Guarantor as an obligor in respect of
the Guarantied Obligations.

        6. Waivers for the Benefit of Beneficiary. Guarantor waives, for the
benefit of Beneficiary: (a) any right to require the Beneficiary, as a condition
of payment or performance by Guarantor, to (i) proceed against the Supplier, any
other guarantor of the Guarantied Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Supplier, any other guarantor of
the Guarantied Obligations or any other Person, or (iii) pursue any other remedy
in the power of the Beneficiary; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Supplier
including, without limitation, any defense based on or arising out of the lack
of validity or the unenforceability of the Guarantied Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Supplier from any cause other than payment in full of the
Guarantied Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) (i) any
principles or provisions of law, statutory or otherwise, that are or might be in
conflict with the terms of this Guaranty and any legal or equitable discharge of
Guarantor's obligations hereunder, (ii) the benefit of any statute of
limitations affecting Guarantor's liability hereunder or the enforcement hereof,
(iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that the Beneficiary protect,
secure, perfect or insure any lien on any property subject thereto; (e) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance of this Guaranty; and
(f) to the fullest extent permitted by law, any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Guaranty.

        7. Waiver of Rights Against Supplier. Guarantor waives any claim, right
or remedy, direct or indirect, that Guarantor now has or may hereafter have
against the Supplier or any of its assets in connection with this Guaranty or
the performance by Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that Guarantor now has or may
hereafter have against the Supplier, (b) any right to enforce, or to participate
in, any claim, right or remedy that the Beneficiary now has or may hereafter
have against the Supplier, and (c) any benefit of, and any right to participate
in, any collateral or security hereafter held by the Beneficiary. Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement and indemnification as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification Guarantor may have against the Supplier or against any
collateral or security shall be junior and subordinate to any rights the
Beneficiary may have against Supplier, to all right, title and interest the
Beneficiary may have in any such collateral or security, and to any right the
Beneficiary may have against such other guarantor.

        8. Representations and Warranties of Guarantor. Guarantor represents and
warrants to SPPC as follows:

        (a) Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of its state of incorporation. Guarantor has the
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

        (b) Guarantor has the corporate power and authority to execute and
deliver this Guaranty and to consummate the transactions contemplated hereby.
The execution and delivery of this Guaranty and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of Guarantor, and no other corporate proceedings on the part
of Guarantor, including the approval of its shareholders, are necessary to
authorize this Guaranty or to consummate the transactions so contemplated. This
Guaranty has been duly and validly executed and delivered by Guarantor and
constitutes a valid and binding agreement of Guarantor, enforceable against
Guarantor in accordance with its terms.

        (c) There are no legal or arbitral proceedings by or before any
governmental or regulatory authority or agency, now pending or (to Guarantor's
knowledge) threatened against Guarantor or its subsidiaries that could
reasonably be expected to have a material adverse effect on the consolidated
financial condition, operations or business taken as a whole of it and its
subsidiaries.

        (d) The representations and warranties made herein will remain true
until Guarantor has fulfilled all obligations to pay in full the Guarantied
Obligations.

        9. Set Off. In addition to any other rights the Beneficiary may have
under law or in equity, if any amount shall at any time be due and owing by
Guarantor to the Beneficiary under this Guaranty, the Beneficiary is authorized
at any time or from time to time, without notice (any such notice being
expressly waived), to set off and to appropriate and to apply any indebtedness
of the Beneficiary owing to Guarantor and any other property of Guarantor held
by the Beneficiary to or for the credit or the account of Guarantor against and
on account of the Guarantied Obligations and liabilities of Guarantor to the
Beneficiary under this Guaranty.

        10. Disputes. Any action, claim or dispute arising out of or relating to
this Guaranty (any such action, claim or dispute, a "Dispute") shall be
submitted in writing to the other Party. In the event Guarantor and SPPC are
unable to resolve the Dispute satisfactorily within thirty (30) days from the
receipt of notice of the Dispute, either Guarantor or SPPC may initiate
arbitration through the serving and filing of a demand for arbitration.
Guarantor and SPPC expressly agree that such arbitration shall be the exclusive
means to further resolve any Dispute and hereby irrevocably waive their right to
a jury trial with respect to any Dispute, provided that at any time a request
made for provisional remedies requesting preservation of respective rights and
obligations under the Guaranty may be resolved by a court of law located in the
County of the principal place of business of SPPC. Arbitration shall be
conducted in accordance with Sections 13.4, 13.5, 13.6, 13.7, and 13.8 of the
TPPA.

        11. Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Guaranty, and no consent to any departure by
Guarantor therefrom, shall in any event be effective without the written
concurrence of SPPC and, in the case of any such amendment or modification,
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

        12. Miscellaneous. It is not necessary for Beneficiary to inquire into
the capacity or powers of Guarantor or Supplier or the officers, directors or
any agents acting or purporting to act on behalf of any of them.

        The rights, powers and remedies given to Beneficiary by this Guaranty
are cumulative and shall be in addition to and independent of all rights, powers
and remedies given to Beneficiary by virtue of any statute or rule of law or in
the TPPA. Any forbearance or failure to exercise, and any delay by Beneficiary
in exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

        In case any provision in or obligation under this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

        This Guaranty shall inure to the benefit of Beneficiary and its
respective successors and assigns.

         13. Notices. All notices, requests, demands, waivers, consents and
other communications hereunder shall be in writing, shall be delivered either in
person, by telegraphic, facsimile or other electronic means, by overnight air
courier or by mail, and shall be deemed to have been duly given and to have
become effective (a) upon receipt if delivered in person or by telegraphic,
facsimile or other electronic means, (b) one (1) business day after having been
delivered to an air courier for overnight delivery or (c) three (3) business
days after having been deposited in the U.S. mails as certified or registered
mail, return receipt requested, all fees prepaid, directed to the parties at the
following addresses:

> If to Guarantor, addressed to:  Ralph G. Baeten
> WPS Resources Corporation
> 700 North Adams Street
> Green Bay, WI 54307
> Facsimile: (920) 433-7653 If to SPPC, addressed to: William E. Peterson
> Sierra Pacific Power Company
> 6100 Neil Road
> Reno, Nevada 89511
> Facsimile: (775) 834-5959

 

 

        IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly
executed and delivered by its officers thereunto duly authorized as of the date
first written above.

> > > > > By: __________________________
> > > > > Ralph G. Baeten
> > > > > Title: Treasurer
> > > > > Address: WPS Resources Corporation
> > > > > 700 North Adams Street
> > > > > Green Bay, WI 54307